Name: Commission Regulation (EEC) No 3266/84 of 22 November 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/22 Official Journal of the European Communities 23 . 11 . 84 COMMISSION REGULATION (EEC) No 3266/84 of 22 November 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2985/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569 /72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2985/84 Q, as last amended by Regulation (EEC) No 3170/84 (8) ; Whereas, for the period 24 to 30 October 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 23 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No 172, 30 . 9 . 1966, p. 3025/66. (z) OJ No L 208 , 3 . 8 . 1984, p. 1 . ( 3) OJ No L 132, 21 . 5 . 1983, p. 33 . (&lt;) OJ No L 90 , 1 . 4 . 1984, p . 1 . O OJ No L 167, 25 . 7 . 1972, p . 9 . (*) OJ No L 143 , 30 . 5 . 1984, p . 4 . O OJ No L 282, 26 . 10 . 1984, p . 18 . O OJ No L 297, 15 . 11 . 1984, p . 27 . 23 . 11 . 84 Official Journal of the European Communities No L 305/23 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 11,197 11,717 13,448 13,394 13,631 13,383 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM) 35,58 36,89 34,58 34,72 35,31 35,51  Netherlands (Fl) 34,06 35,47 38,93 39,08 39,74 39,87  BLEU (Bfrs/Lfrs) 519,67 543,81 624,15 620,19 631,18 608,49  France (FF) 67,98 71,55 83,18 81,63 83,18 81,28  Denmark (Dkr) 94,22 98,60 113,16 112,71 114,70 111,83  Ireland ( £ Irl) 8,399 8,789 10,082 9,974 10,152 9,770  United Kingdom ( £) 6,656 6,978 8,057 8,020 8,164 8,005  Italy (Lit) 16 034 16 775 18 978 18 627 18 963 17 721  Greece (Dr) 839,83 886,90 1 049,20 1 041,66 1 061,81 1 035,81 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) I Currentmonth 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 17,506 18,028 18,432 19,462 20,077 2. Final aids Seeds harvested and processed in : \  Federal Republic of Germany (DM) 52,30 53,63 46,87 49,56 51,02  Netherlands (Fl) 51,58 53,01 52,77 55,79 57,44  BLEU (Bfrs/ Lfrs) 812,48 836,71 855,46 901,63 930,17  France (FF) 110,29 113,86 115,95 121,96 126,18  Denmark (Dkr) 147,31 151,71 155,11 163,77 168,95  Ireland ( £ Irl ) 13,131 13,523 13,819 14,516 1 4,978  United Kingdom ( £) 10,528 10,850 11,099 11,739 12,119  Italy (Lit) 24 878 25 811 26 070 27 244 28 125  Greece (Dr) 1 391,01 1 437,83 1 473,43 1 568,59 1 624,27 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (valut of / ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,229740 2,223170 2,217590 2,211460 2,211460 2,194640 Fl 2,514470 2,507980 2,501040 2,495050 2,495050 2,478080 Bfrs/Lfrs 44,994600 45,056500 45,106200 45,155900 45,155900 45,291300 FF 6,887350 6,899080 6,911440 6,925610 6,925610 6,967800 Dkr 8,058760 8,075340 8,086440 8,096550 8,096550 8,125020 £ Irl 0,718088 0,720931 0,723662 0,726613 0,726613 0,733848 £ 0,596509 0,596986 0,597144 0,597477 0,597477 0,597969 Lit 1 386,62 1 394,10 1 401,53 1 408,39 1 408,39 1 428,92 Dr . 91,9820 92,0665 92,1380 92,2207 92,2207 92,4682